DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dressel et al. (9,216,768).
Dressel et al. discloses a vehicle body rear structure comprising left and right rear side frames (104L,104R,112L,112R) extending in a fore-aft direction in a rear of the vehicle, a rear subframe (24) attached to the rear side frames (104L,104R,112L,112R), and left and right shock absorbing structures (102L,102R) provided at respective ends of the rear side frames (104L,104R,112L,112R), as shown in Figures 1-6.  The rear subframe (24) has left and right subframe longitudinal members (32L,32R) extending in the fore-aft direction and a rear subframe cross member (36) extending laterally and joined to the left and right subframe longitudinal members (32L,32R), as shown in Figure 2.  The rear subframe cross member (36) has a protrusion that protrudes rearward in a laterally central part thereof, as shown in Figure 2.  The protrusion is at the end of lead line (36), as shown in Figure 2.  A rear of the protrusion is positioned more rearward than the rear ends of the rear side frames (104L,104R,112L,112R) and more forward than the rear ends of the shock absorbing structures (102L,102R), as shown in Figures 2 and 3.  In reference to claim 4, a driving source (42) drives the rear wheels and is mounted on an upper side of the rear subframe (24), as shown in Figures 3 and 4.  The upper ends of the shock absorbing structures (102L,102R) are positioned higher than a lower end of the driving source (42), as shown in Figure 4.  The lower ends of the shock absorbing structures (102L,102R) are positioned lower than an upper end of the driving source (42), as shown in Figure 4.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dressel et al. (9,216,768) in view of Cazes et al. (US 2016/0245357).
Dressel et al. discloses the rear end of the shock absorbing structures are joined to a laterally extending bumper beam (100), as shown in Figure 3.  However, Dressel et al. does not discloses the specifics of the shock absorbing structures.
Cazes et al. teaches forming shock absorbing structures from a first shock absorbing member (100) and a second shock absorbing member (200), as shown in Figure 1.  The second shock absorbing member (200) has a higher fore-aft strength than the first shock absorbing member (100), as disclosed in paragraph [0090].  The rear end of the second shock absorbing member (200) is positioned more forward than the rear end of the first shock absorbing member (100), as shown in Figure 1.  The forward end is located adjacent element (30) and the rear end is located adjacent to element (20), as shown in Figure 1.  In reference to claim 3, the first shock absorbing member consists of a crash box, as shown in Figures 1-3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shock absorbing structures of Dressel et al. as first and second shock absorbing members, as taught by Cazes et al., such that the rear end of the protrusion is positioned more forward than the rear end of the second shock absorbing member to protect occupants in a crash while reducing the cost and effort required to repair the vehicle after the crash.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        February 19, 2021